DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 10/5/2021. Claims 1-5, 9, 10, 14 and 17-19 are pending in the application, and were amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5,9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition that is a mixture of sophorolipid and  does not reasonably provide enablement for an animal feed composition “comprising” the above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Appropriate correction is required.
According to the specification (Example 2 page 18) 
“Another trial was carried out in a similar manner to Example 1 above with control and treated groups of birds with the birds being fed identical experimental diets over a period of 35 days but the diet of the treated birds was supplemented with a pure sophorolipid  (SPL) supplement at a range of inclusion levels up to 250 ppm. The sophorolipid was provided as a powder with 50% sophorolipids liquid with 50% silicon dioxide.”
An animal feed composition as claimed in claims 1 and 9 is not enabled by the above sole mention. A supplement “comprising” sophorolipid and silicon dioxide is not enabled, because the open-ended transitional phrase “comprising” does not preclude other components in the composition.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5, 9 and 10 are rejected under 35 USC 102(a) (2) as being anticipated by Furuta et al. (US 2004/0171512 Al).
	Regarding claims 1 -5, 9 and 10 the term “animal feed” is considered an intended use, the claims are directed to a composition comprising sophorolipid and anhydrous silicon dioxide.
Furuta    discloses a composition comprising at least one sophorolipid which is considered to have a formula as claimed, being sophorolipid (lactone type) and a sophorolipid (acid type) at a ratio of 35:65 to 90:10; and amorphous silicon dioxide (silica powder [0042]) in a ratio of 1:1 (Table 3 formula 9), the content of sophorolipid being 5% by weight of the composition, falling within the claimed range in claim 9.. Table 3 discloses exemplary compositions having sodium carbonate and trisodium citrate that are minerals as claimed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 and 17 are rejected under 35 USC 103 as being unpatentable over Ningbo Inst. (CN10269880A), cited by the applicant in  an IDS , in view of Pichot et al. (Journal of Colloid and Interface Science 329 (2009) 284-2910) and Furuta et al. (US 2004/0171512 Al).
Regarding claim 14 and 17, Ningbo discloses that a composition comprising sophorolipids can “remarkably improve livestock fat digestion utilizing rate, improves feed reward, reduces livestock blood cholesterol and triglyceride, remarkably improves livestock production performances, improves carcass quality, improves body immune function, reduces morbidity and mortality, and remarkably improves economic returns” (abstract).  The function of sophorolipid is as a biologic emulsifier. One of ordinary skill in the art would therefore formulate sophorolipid with known feed ingredients to produce an animal feed for this purpose with a reasonable expectation of success. 
Regarding the mixed sophorolipid and amorphous silica particles in the claimed composition, the synergy between surfactants of lipid origin and amorphous silica  in making stable emulsions of oil  under acidic pH conditions was known, for example from  Pichot et al. It would have been obvious to one of ordinary skill in the art to blend sophorolipid with amorphous silica particles to enable improved transport and utilization of ingested fat in livestock, with a reasonable expectation of success.
Furuta   discloses anhydrous silicon dioxide as a fluid reforming agent, to modify viscosity properties, in a 1:1 ratio with sophorolipid in detergent compositions (see Table 3 and Fig, 7), and further discloses that content and the types of the detergent may be appropriately selected by those skilled in the art depending on the intended forms and utilities of the composition [0043].
Claims 18 and 19 are rejected under 35 USC 103 as being unpatentable over Furuta in view of Ningbo.
Furuta discloses a composition as claimed in claims 1 and 9. The term “animal feed” is considered an intended use. Furuta discloses that [0002]” [A] surfactant has a hydrophilic group and a lipophilic group in one molecule. Because of its chemical
properties, such as, a permeating power, a wetting power, an emulsifying power, a dispersing power, a foaming power, a solubilizing power and the like, surfactants are widely used in many industrial fields”. Furuta discloses a sophorolipid as biosurfactant and its combination with amorphous silicon dioxide in a ratio of 1:1 (Table 3, 9), in making a detergent composition and provides exemplary detergent compositions. The exemplary compositions such as formulation 9 in Table 3 contain ingredients commonly used in food/feed products for example, sophorolipid, trisodium citrate, proteolytic enzyme, starch lytic enzyme, sodium carbonate, fluid reforming agent exemplified by amorphous silicon dioxide. The only non-food component is sodium percarbonate, which one of ordinary skill in the art would not use in a food product. Ningbo discloses adding sophorolipid to compound feed at a level of 150-500g/ton, depending on the fat content in the feed. One of ordinary skill in the art to prepare a composition suitable for feeding to animals comprising sophorolipid and silicon dioxide, to improve emulsification of fat, with a reasonable expectation of success.  
Claims 14 and 17-19 are therefore prima facie obvious in view of the art.
. Response to Arguments
	Applicant’s arguments in view of claim amendments have been considered, but are not completely persuasive. The rejection under 35 USC 112(b) is withdrawn in view of claim amendments. However, the claims as amended present new grounds for rejection.
According to the specification (Example 2 page 18) 
“Another trial was carried out in a similar manner to Example 1 above with control and treated groups of birds with the birds being fed identical experimental diets over a period of 35 days but the diet of the treated birds was supplemented with a pure sophorolipid  (SPL) supplement at a range of inclusion levels up to 250 ppm. The sophorolipid was provided as a powder with 50% sophorolipids liquid with 50% silicon dioxide.”
An animal feed composition as claimed is not enabled by the above sole mention. A supplement “comprising” sophorolipid and silicon dioxide is not enabled, because the open-ended transitional phrase “comprising” does not preclude other components in the composition.
Furthermore, no comparison of effects of providing sophorolipid with and without silicon dioxide in a feed composition is available.  It is known that a mixture of silica particles and surfactant is more effective in stabilizing emulsions of oil and water, as compared to each alone.  Anhydrous silicon dioxide as a fluid reforming agent in a 1:1 ratio with  sophorolipid  has been successfully applied in detergent compositions (see Table 3 and Fig, 7) in Furuta et al. (US 2004/0171512 A1).  Therefore, improved effects of a mixture of biosurfactant sophorolipid and silicon dioxide as compared to sophorolipid alone are not unexpected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793